Citation Nr: 0204473	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  01-07 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana.

Historically, the veteran was service connected for PTSD in 
May 1998 and was given an initial evaluation of 30 percent.  
No notice of disagreement was filed.  The RO in Chicago, 
Illinois, advised the veteran by letter dated in September 
2000 to report for a VA examination to evaluate the status of 
his PTSD.  The agency of original jurisdiction became the RO 
New Orleans, Louisiana pursuant to the veteran's written 
request.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.	

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's service-connected post-traumatic stress 
disorder is manifested by constricted affect, startle 
reaction hypervigilance, social avoidance and problems with 
sleep.

4.  The veteran does not have circumstantial, circumlocutory, 
or stereotype speech; panic attacks more than once a week, 
difficulty understanding complex commands, impairment of 
short or long-term memory; impaired judgment, impaired 
abstract thinking; suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control; spatial disorientation; neglect of 
personal appearance or hygiene.

5.  The veteran does not suffer from gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Veterans Claims Assistance Act of 2000

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, (hereafter the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas, 1 Vet. 
App. 308, 312-313 (1991).  The Board is of the opinion that 
the new duty to assist law has expanded VA's duty to assist 
(e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the appellant.  Accordingly, the expanded duty 
to assist law applies.  Id.

The Board finds that the claim has been adequately developed 
pursuant to the VCAA.  In this regard, there is no indication 
of the existence of any outstanding Federal government or 
other record that could substantiate the claim for an 
increased evaluation for PTSD.  Since the RO has secured a 
complete record, the requirement under the VCAA that the RO 
advise the claimant of how responsibilities in developing the 
record are divided is moot.  The veteran was afforded a 
thorough VA examination in February 2001.  The RO advised the 
appellant by rating decision dated in March 2001 of the 
results of his VA examination.  The RO advised him of the 
appropriate diagnostic code and the criteria for higher 
evaluations for PTSD by the statement of the case dated in 
July 2001.  Accordingly, the Board finds that the development 
and notification requirements of the VCAA have been met.  In 
light of all of these considerations, the Board finds that it 
is not prejudicial to the veteran to proceed to adjudicate 
the claim on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Factual Background

The veteran consulted Dr. K.W.Y. in November 2000 after an 
individual from the VA Clinic in Jennings had referred the 
veteran for a PTSD evaluation.  Medical history indicated the 
veteran had been diagnosed with PTSD as an outpatient of the 
VA system and had been in counseling for two years.  The 
veteran reported that he was drafted into the Army at age 23 
and was with the 101st Airborne Division in Vietnam.  While 
there, he suffered multiple gunshot wounds, one to the head 
that did not penetrate the skull but caused him to lose 
consciousness.  He also reported being shot in his legs and 
one hand, which brought his duty in Vietnam to a close.  He 
stated that he had witnessed war atrocities close-up, saw men 
killed, aimed at, shot, and blown up and had, himself killed 
people.  

The veteran reported that when he returned to the states, he 
withdrew from social contact and became estranged from his 
family.  He struggled with violent outbursts and paranoia, 
and sensed that he would not live long.  He felt he could 
trust no one.  He avoided anything associated with the 
military and never talked about his combat experiences.  Once 
his wounds healed and he was discharged from service, he 
began to work compulsively for long hours to try and control 
the intensity and frequency of disturbing images and memories 
of combat.  He reported he also worked to exhaustion to 
overcome his fear of falling asleep and having nightmares 
about the war in Vietnam.  Eventually, he began numbing his 
feelings and aiding his sleep through alcohol, which lead to 
a significant abuse problem.  He described a significantly 
exaggerated startle response that often led to outbursts of 
rage and violent behavior.  He reported that feelings of fear 
and agitation were triggered by thunder and lightning, 
fireworks, cars backfiring and war movies on TV, all of 
which, he tried to avoid.  He also enjoyed hunting before he 
went to Vietnam, but when he returned home he was unable to 
hunt; consequently, he sold all of his firearms.  The veteran 
reported that the frequency and intensity of disturbing 
memories and images have subsided, as well as his nightmares.  
He continues to avoid crowds and any type of loud noise.  He 
still is unable to trust people and has few friends.  Outside 
his PTSD therapy, he rarely discusses his experiences in 
Vietnam.  He continues to have some generalized paranoia, 
hypervigilance, anxiety and irritability.

The veteran's social history shows that he was raised by both 
parents until age 7 when they separated.  He reported that 
his father was abusive to his mother and him before he left.  
The veteran lived with his mother and three brothers 
afterward.  As a teen he was sent to live in a 'boys home' 
for two years because of behavioral problems.  He did not get 
along with his brothers during adolescence.  His first 
marriage occurred at age 18 and ended at age 21.  He was 
drafted at age 23; after service he returned to his mother's 
home where he lived for a short time.  He immediately went 
back to work as a carpenter, which he continued for most of 
his adult life.  At age 29, he remarried and has two 
children, ages 25 and 22, from that marriage.  His second 
wife died in March 1999 and he remarried in August 2000.  He 
and his wife relocated to Louisiana to be closer to her 
family.  He reports regular contact with his children and a 
close relationship with one of his older brothers.  He is 
retired.

The mental examination demonstrated an alert, cooperative, 
average built Caucasian male, who was appropriately dressed 
and groomed.  The veteran's ambulation, strength and muscle 
tone were intact.  His speech and thought process were 
normal.  He showed no psychomotor abnormalities or 
involuntary movements.  He reported his mood as anxious, and 
sometimes down or angry.  His affect was constricted.  He 
appeared oriented X 4.  He was able to read, write and copy a 
simple figure.  Immediate, recent and remote memory were 
intact.  Naming, repetition, left to right orientation and 
three-step command were intact.  He was able to repeat seven 
numbers forward and five numbers in reverse.  He could spell 
"world" forwards and backwards.  He struggled with serial 
subtraction of sevens, but simple calculations were intact.  
He abstracted well and had a good fund of knowledge.  His 
insight and judgment were intact.  The pertinent diagnostic 
impression was PTSD, chronic.  Also diagnosed was alcohol 
dependence, in full remission.  Dr. Y indicated a Global 
Assessment of Functioning (GAF) score of 51 to 60.  He 
recommended continued participation in a formalized PTSD 
program through the VA.

The veteran reported for a VA PTSD examination in February 
2001.  The examiner noted that the veteran had served in 
Vietnam and was awarded a Purple Heart, a Bronze Star Medal 
and an Air Medal.  The examining doctor also noted that the 
veteran has a 10th-grade education (with GED) and filed his 
claim for PTSD in May 1998.  He reported that he had been 
married for less than a year to his second wife and that his 
first wife had died in March 1999.  He reported a 'pretty 
good' relationship with his new wife.  He has two children, 
three brothers and an 85-year old mother, whom he gets along 
with well.  He reported a satisfactory relationship with all 
parties, but very seldom spoke to his brothers and children 
because that was just the way they related.  He indicated 
that his father died while he was in boot camp.  The veteran 
recounted difficulties with 'some blacks' in school that 
prompted him to quit school.  He also disclosed problems in 
his employment after he left the military.  He received a 
couple of written reprimands for insubordination in the last 
two years.  The veteran stated that he received only one 'in 
company' disciplinary infraction for misuse of his firearm.  
He denied any mental health problems while in service.  He 
indicated that he was discharged from a 'medical hold' unit 
at Fort Knox, Kentucky.

The veteran disclosed having two arrests related to alcohol 
during 1995-1996, with no convictions.  He stated that one of 
the incidents involved a serious car accident that resulted 
in a head injury and loss of consciousness for 21 days.  He 
indicated that he had undergone three weeks of inpatient 
alcohol treatment in 1996.  He stated that he had tonsillitis 
at age 7 and broke his left foot in 1960.  He described a 20-
pound weight loss following his departure from Vietnam due to 
a parasite infection.  He also reported he was exposed to 
Agent Orange in the eight to nine months he was in Vietnam.  
He indicated that he was grazed by a bullet and sustained a 
scar to the right occipitoparietal area.  He also stated that 
he sustained an injury to his legs in August 1968 that 
resulted in his removal from Vietnam.  The veteran reported 
that he underwent weekly counseling for PTSD from 1998-2000 
at a VA facility.

The veteran described several physical complaints, including 
asthma, carpal tunnel in both wrists, bilateral knee pain, 
blurred vision in his right eye and headache.  He reported 
having a stomach valve replacement in 1997 for reflux and two 
surgeries on his wrist in 2000.  He reported his 
psychological symptoms were waking up a lot and being hyper 
alert since he left Vietnam.  He stated that "whenever I 
hear a clap of thunder I hit the freaking ground."  He 
indicated that he had been functioning fairly well for the 
last three to five years.  The veteran "endorsed" the 
following perceptual disturbances: anesthesia, paresthesia, 
misidentification, jamais vu, déjà vu, possible 
depersonalization, derealization, distortion, olfactory 
illusions, tactile illusions, the sense of time passing 
rapidly, and bad dreams/nightmares.  He reported having 
nightmares 3-4 times a week with varied themes; some he could 
not recall.  He stated that he resented the way he was 
treated by the military and the American public; he also 
resented the death of his first wife.  Regarding his 
emotional status, he reported occasional feelings of fear of 
failing and indifference.  He referred to basic feelings of 
frustration, bitterness, as well as happiness and 
friendliness.  He also stated that he was both socially and 
emotionally withdrawn.  He indicated that he had adequate 
energy and positive motivation, a fair appetite, fair sleep 
and a good sex drive.  He disclosed past feelings/intentions 
to harm others, but denied any past or present intention to 
harm himself.  He stated his thinking was focused on 'being 
financially stable-healthy.'  He admitted having lingering 
grief reactions over his first wife.

Objective findings were that there was asymmetry of the 
veteran's eyes.  Although he reported difficulty 
comprehending speech due to hearing loss, no difficulty was 
observed.   Hygiene appeared good.  Gait and overall motor 
behavior appeared unremarkable.  The veteran's facial 
expressions were varied and he tended to show frequent 
nervous smiles.  Eye contact was frequent and sustained.  He 
spoke in a moderate tone and at an average pace.  His 
motivation seemed adequate and rapport was easily established 
and maintained.  Tasks relating to attention/concentration 
seemed to be impaired.  Tasks of language function were 
intact.  The veteran was oriented to name, day, date, place 
and situation.  He recalled his social security number, his 
mailing address, his date of birth and dates of military 
service.  Verbal memory functions for delay recall seemed 
intact, as well as nonverbal/spatial memory and prose recall.  
Mild dyspraxia was indicated.  Rate of thought seemed average 
and the continuity of thought appeared logical.  He seemed to 
be functioning in the average range intellectually, 
consistent with his pre-morbid education and occupation.  In 
regard to higher level cognitive skills, they seemed to be 
intact when examined by proverb interpretation, abstract 
inductive logic, calculations and social comprehension.  
Social judgment and insight appeared to be fair.  

Results of the MMPI2 (Minnesota Multiphasic Personality 
Inventory-2) suggested the veteran responded to questions 
honestly.  The overall profile indicated mild to moderate 
level of psychological distress marked by apparent somatic 
concerns, social discomfort and social introversion.  
Individuals with the veteran's test results might be 
experiencing dysphoria and anxiety behind a façade of 
happiness.  Obsessive elements and rumination might be 
present.  These individuals tend to be shy, introverted and 
avoidant of crowds.  Gastrointestinal and neurological 
symptoms can be expected.  Results of the MCMI2 (Millon 
Clinical Multiaxial Inventory-II) suggested that the veteran 
was straightforward and honest with his responses.  The 
results indicated no acute clinical psychopathology, rather 
in contrast to the MMPI2 results.  Characterological traits 
associated with a schizoidal and avoidant orientation were 
demonstrated, as well as antisocial propensities.

Based on the entire results of the examination, the examining 
doctor opined that the veteran has mild to moderate degree of 
post-traumatic stress disorder marked by claimed symptoms of 
startle reaction hypervigilance and social avoidance.  The 
veteran's history of being wounded in Vietnam, as well as his 
two years of counseling and his episodic grief for his wife's 
passing were also noted.  The psychological testing suggested 
the presence of somatic complaints, mild anxiety and 
characterological underpinnings.  The current test results 
also suggested the presence of mild symptoms of PTSD.  GAF 
(Global Assessment of Functioning Scale was 65.  The 
pertinent diagnostic impression was Axis I: mild to moderate 
PTSD.

The veteran testified before the Board in December 2001.  He 
indicated that his private physician has indicated a GAF 
score of 51 to 60 whereas the VA examiner provided a GAF 
score of 65.  The representative maintained that in Richard 
v. Brown, 9 Vet. App. 266 (1996), a GAF score of 50 was 
equated with a 70 percent evaluation by the Court.  The 
veteran reported that he took early retirement before he was 
fired from his prior employment.  He stated he had not close 
relationship with his brothers, indicating that "they always 
got problems and I don't want to hear it . . . "  He also 
was not close to his daughter.  He stated he had mood swings.  
He described his employment since service.  He had worked as 
a union carpenter until he lost an eye in 1982.  From 1985 
until his early retirement in November 2000 he worked for a 
university as a carpenter.  He had difficulties with 
supervisors and with apprentices assigned to work with him.  
He had thought about looking for work since his retirement 
but had not done so.  He was not currently taking any 
medication. 


Law and Regulations

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (Post-traumatic stress 
disorder).  

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 10 percent evaluation is provided for occupational and 
social impairment with mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during the periods of significant stress, or, 
symptoms controlled by continuous medication.  38 C.F.R. § 
4.130 (2001).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 1991 & Supp. 2000); 38 
C.F.R. Part 4 (2001).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §  4.2, 4.41 
(2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2001).


II.  Analysis

The veteran contends that because his disorder is 
"chronic," he should receive a higher evaluation.  The 
Board therefore notes initially, that according to the 
Diagnostic Criteria from the Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. (1994) (hereafter DSM-
IV), "chronic" PTSD only signifies the duration of 
symptoms, i.e., PTSD is deemed chronic when its duration is 
three months or more and acute when it is less than three 
months.  The diagnostic criteria do not tie this designation 
to the severity of the manifestations, and therefore the use 
of the term "chronic," by itself, does not establish or 
imply a particular rating. 

The veteran and his representative have also pointed out that 
his private physician provided a GAF score of 51 to 60, 
whereas the VA physician assigned a GAF score of 65.  The 
representative argued that a GAF of 50 was found to equate to 
a 70 percent evaluation in Richard v. Brown, 9 Vet. App. 266 
(1996).  The Board notes that a GAF of 50 (actually the range 
of scores from 41 to 50) is for "[s]erious symptoms (e.g. 
suicidal ideation, server obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."  DSM-IV 32 , cited in Richard v. Brown, 9 
Vet. App. 266 (1996).  

A GAF score of 55 to 60 (actually a score of 51 to 60) is for 
"moderate difficulty in social, occupational, or school 
functioning."  DSM-IV 32, as cited in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  Finally, under the GAF scale, a 
score of 61 to 70 is for "some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships." DSM-IV 32.

In light of the GAF scale, the Board finds that there is no 
GAF score of 50 or less of record.  Accordingly, even 
assuming Richard, supra, stood for the proposition that such 
a score equated to a 70 percent rating, it would not apply to 
the facts of this case.   The actual GAF scores of record 
indicate the private physician located the veteran in the 
range of moderate symptoms, while the VA examiner located the 
veteran in the range of mild symptoms.  The Board does not 
find that even the private physician's GAF score would 
support a rating in excess of that assigned since moderate is 
far closer to the criteria for a 30 percent rating than a 50 
percent rating.  Moreover, the Board must point out that the 
schedular criteria are tied more directly to actual findings 
rather than a GAF score.  The record in this case covers the 
criteria and shows that the symptom picture far more closely 
demonstrates that no greater than a 30 percent rating is 
warranted under Diagnostic Code 9411.  

Examinations by the VA and his private doctor indicate the 
veteran has a mild to moderate PTSD disorder.  The Board does 
not have the benefit of a present work history for review 
since the veteran is retired.  However, the veteran reported 
that he worked as a carpenter most of his adult life and with 
the same employer for 15 years.  He reported some trouble 
with his supervisors and apprentices working under him.  He 
indicated he received two reprimands for insubordination in 
his last two years of employment.  This history is consistent 
with the appearance of occasional difficulty at work.  The 
veteran reported that he also wakes up a lot at night and has 
trouble with trusting people and with mood swings.  

While the Board has considered the veteran's testimony that 
he took early retirement to avoid being fired, the Board 
concludes that the other evidence on examination and testing 
provides a clearer picture of the actual symptoms of the 
disability as they effect average civilian employment.  The 
VA examination indicated mild dysphoria and anxiety.  The 
veteran displayed no problems with memory, such as forgetting 
names, directions or recent events, and reported no panic 
attacks.  He described himself as doing 'fairly well' in the 
last three to five years.  Overall, his reported symptoms and 
the results of objective testing indicate an evaluation of 30 
percent is most appropriate.  Likewise, the psychological 
testing was consistent with no more than mild to moderate 
difficulty, at worst, and thus also supports no more than the 
current evaluation.

The criteria for a 50 percent evaluation is not met because 
the veteran does not have circumstantial, circumlocutory, or 
stereotype speech; panic attacks more than once a week, 
difficulty understanding complex commands, impairment of 
short or long-term memory; impaired judgment, impaired 
abstract thinking; suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control; spatial disorientation; neglect of 
personal appearance or hygiene.  The veteran has maintained 
effective relationships with his family, although they might 
not be seen as "close."  His extensive work record 
indicates some deterioration in relationships with some past 
supervisors, and some trouble with apprentices assigned to 
work with him.  But the overall record is one of steady 
gainful employment over many years with, at best, mild or 
moderate overall difficulty.  Were it not for the reported 
level of difficulty the veteran experienced with supervisors 
and apprentices, it would be difficult to sustain the current 
30 percent rating.  Accordingly, the veteran's disability 
picture more closely approximates the criteria for a 30 
percent evaluation.

The veteran does not meet the criteria for a 70 or 100 
percent evaluation because he does not show any of the 
following symptoms:  suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control; spatial disorientation; neglect of 
personal appearance or hygiene; gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  Upon examination, the veteran's 
higher cognitive skills and memory functions were intact.  
His hygiene appeared good and his social judgment and insight 
appeared to be fair.  Overall, the veteran does not have 
total occupational and social impairment, nor does he have 
such impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
Since the veteran does not meet the criteria for an increased 
evaluation, he is continued at 30 percent.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West,  12 Vet. App. 119 (1999).

The Board does not find that there is an approximate balance 
of positive and negative evidence as to the rating warranted 
for PTSD and therefore the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107. 



ORDER

Entitlement to an increased evaluation in excess of 30 
percent for post-traumatic stress disorder is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

